                    IN THE UNITED STATES DISTRICT COURT

                        FOR THE DISTRICT OF HAWAII

JOHN RODRIGUES, JR.,                )   CIVIL NO. 18-00027 ACK-RLP
                                    )
                    Plaintiff,      )   ORDER GRANTING IN PART AND
                                    )   DENYING IN PART DEFENDANTS
             vs.                    )   COUNTY OF HAWAII AND SAMUEL
                                    )   JELSMA’S MOTION FOR SANCTIONS
COUNTY OF HAWAII, ET AL.,           )   AGAINST PLAINTIFF FOR FAILURE TO
                                    )   COMPLY WITH THE COURT’S ORDER
                    Defendants.     )   REGARDING DISCOVERY LETTER
                                    )   BRIEFS
                                    )

            ORDER GRANTING IN PART AND DENYING IN PART
     DEFENDANTS COUNTY OF HAWAII AND SAMUEL JELSMA’S MOTION
      FOR SANCTIONS AGAINST PLAINTIFF FOR FAILURE TO COMPLY
    WITH THE COURT’S ORDER REGARDING DISCOVERY LETTER BRIEFS

             Before the Court is Defendants County of Hawaii and

Samuel Jelsma’s Motion for Sanctions Against Plaintiff for

Failure to Comply with the Court’s Order Regarding Discovery

Letter Briefs filed on April 2, 2019 (“Motion”).         ECF No. 49.

Plaintiff filed his Opposition to the Motion on April 3, 2019.

ECF No. 3.    Defendants filed their Reply on the same day.          ECF

No. 52.   Defendants then sought leave to file a supplemental

declaration in support of their Motion on April 11, 2019, which

was granted.       ECF No. 54.    Plaintiff filed a response to the

supplemental declaration on April 16, 2019.         ECF No. 57.

Defendants file their reply to the response on April 17, 2019.

ECF No. 59.    The Court found this matter suitable for disposition

without a hearing pursuant to Rule 7.2(d) of the Local Rules of

Practice of the United States District Court for the District of

Hawaii.   ECF No. 50.      After careful review of the submissions of
the parties and the relevant legal authority, the Court DENIES

Defendants’ request for terminating sanctions and GRANTS

Defendants’ request for monetary sanctions.

                            BACKGROUND

           In their Motion, Defendants ask this Court to sanction

Plaintiff for his failure to comply with this Court’s March 19,

2019 Order (“Discovery Order”).   ECF No. 42.    The Discovery Order

directed Plaintiff, in relevant part, (1) to produce all

documents responsive to Defendants’ discovery requests that

sought documents and information related to Plaintiff’s medical

and psychiatric records from 2012 to the present; and (2) to

provide to Defendants an executed copy of the proposed

Authorization for Use and Disclosure of Medical Information.    ECF

No. 42.1   Plaintiff was directed to provide the required

discovery no later than March 27, 2019.2   Id.

           In his Opposition, Plaintiff acknowledges that the


     1
       The Discovery Order also directed Plaintiff to provide a
supplemental response to Interrogatory No. 2 detailing his
activities on January 26, 2017, from 4:00 a.m. through 10:00 p.m.
or expressly invoking his Fifth Amendment privilege against
self-incrimination. See ECF No. 42. Based on the information
submitted by Plaintiff, it appears that he has complied with this
part of the Discovery Order. See ECF No. 51-2.
     2
       The Court notes that shortly before this deadline,
Plaintiff filed a Motion to Stay Discovery and Civil Proceedings
Pending Criminal Trial. See ECF No. 44. However, that motion
does not reference the Court’s prior Discovery Order or ask for
any stay of the Discovery Order. Accordingly, the Court does not
address the merits of that motion at this time and will address
that Motion in the normal course by separate order.

                                  2
medical authorization and medical records were not provided on

March 27, 2019, as directed by the Court.      See ECF No. 51.

Plaintiff states that the authorization was provided to

Defendants on April 2, 2019, after the present Motion was filed.

Id.   Plaintiff states that his failure to comply with the Court’s

Discovery Order was a result of Plaintiff’s counsel’s

miscommunication with his staff.       Id. at 2-3.   In Defendants’

supplemental filings, Defendants state that after the present

Motion was filed and after Plaintiff belatedly provided a signed

medical authorization, Plaintiff sent a letter to his health care

providers “revoking his authorization,” and as a result,

Plaintiff’s health care providers refuse to release his medical

information.   See ECF No. 54-1.   In response, Plaintiff does not

dispute that he revoked his medical authorization after he

provided it to Defendants to prevent Defendants from obtaining

certain medical records.   See ECF No. 57.     Plaintiff argues that

he will be seeking to “voluntarily dismiss” the claims that put

his mental and physical health at issue, which would make

Defendants’ requests for his medical records unnecessary.        Id.

Defendants argue that Plaintiff’s repeated violations of this

Court’s Discovery Order are not cured by Plaintiff’s offer to

dismiss certain claims and that Plaintiff’s mental and physical

health remain relevant to this litigation even if those claims

are dismissed.   ECF No. 59.


                                   3
                            DISCUSSION

           First, the Court DENIES Defendants’ request for

terminating sanctions at this time.   It is undisputed that

Plaintiff has failed to comply with the Court’s Discovery Order.

Plaintiff’s failure to obey a discovery order is subject to

sanctions under Rule 37, including terminating sanctions.     See

Fed. R. Civ. P. Rule 37(b)(2)(A)(i)-(vi).   Although courts

generally have wide discretion to impose discovery sanctions, the

court’s discretion to impose terminating sanctions is more

narrow.   To warrant terminating sanctions, the party’s conduct

must have been “‘due to willfulness, fault, or bad faith.’”

Computer Task Group, Inc. v. Brotby, 364 F.3d 1112, 1115 (9th

Cir. 2004) (quoting Payne v. Exxon Corp., 121 F.3d 503, 507 (9th

Cir. 1997)) (citation omitted).   Before ordering terminating

sanctions, the court must consider: “(1) the public’s interest in

expeditious resolution of litigation; (2) the court’s need to

manage its docket; (3) the risk of prejudice to the [defendant];

(4) the public policy favoring disposition of cases on their

merits; and (5) the availability of less drastic sanctions.”     Id.

(citations omitted).   In considering these factors, the Court

finds that terminating sanctions are not appropriate at this

time.   Lesser sanctions have not been previously imposed on

Plaintiff for his failure to comply with discovery.   Plaintiff

must fully comply with the Discovery Order unless and until


                                  4
otherwise ordered by this Court.       The Court rejects Plaintiff’s

recent attempt revoke his medical authorization in violation of

the Discovery Order.    Although Plaintiff states his intention to

not pursue certain claims against Defendants, Plaintiff’s

unilateral statement does not change the Court’s Discovery Order

requiring compliance with his discovery obligations.      Plaintiff

is cautioned that any future failure to comply with discovery or

discovery orders of this Court may result in terminating

sanctions.

             Second, the Court GRANTS Defendants’ request for an

award of reasonable expenses against Plaintiff as permitted under

Federal Rule of Civil Procedure 37.      The Court finds that

Plaintiff’s failure to comply with the Discovery Order was not

substantially justified and no other circumstances make an award

of expenses unjust.    The Court does not excuse Plaintiff’s prior

noncompliance because of Plaintiff’s counsel’s purported staffing

issues.   See Auld-Susott v. Galindo, No. CV 16-00450 LEK-RLP,

2018 WL 3350363, at *2 (D. Haw. July 9, 2018) (“It is simply

wrong for counsel to lay blame at the feet of his support staff.

As the attorney, he is solely responsible for complying with

court-ordered deadlines.”).    Plaintiff’s failure to comply has

resulted in Defendants having to file an additional motion and

further briefing detailing Plaintiff’s continued noncompliance.

The Court orders Plaintiff and Plaintiff’s counsel to pay $2,000


                                   5
to Defendants no later than April 30, 2019, for the expenses

caused by Plaintiff’s failure to comply with the Court’s

Discovery Order.

          IT IS SO ORDERED.

          DATED AT HONOLULU, HAWAII, APRIL 22, 2019.




                                _____________________________
                                Richard L. Puglisi
                                United States Magistrate Judge


RODRIGUES V. COUNTY OF HAWAII, ET AL., CIVIL NO. 18-00027 ACK-RLP;
ORDER GRANTING IN PART AND DENYING IN PART DEFENDANTS COUNTY OF HAWAII
AND SAMUEL JELSMA’S MOTION FOR SANCTIONS AGAINST PLAINTIFF FOR FAILURE
TO COMPLY WITH THE COURT’S ORDER REGARDING DISCOVERY LETTER BRIEFS




                                  6
